Claimant has appealed from a decree of the Surrogate’s Court, dismissing her claim against the estate of Mary A. Knapp, deceased. Mrs. Knapp died on July 21, 1942. Claimant filed a claim against the estate for services as a nurse and companion from January, 1936, to July 21, 1942, amounting to $11,900. The claim was rejected by the executor of the estate and after a trial it was dismissed by the surrogate. This court finds that between the dates mentioned in the claim claimant rendered services to the decedent as a nurse and companion; that decedent agreed to pay for such services; that the services so rendered are reasonably and fairly worth $35 per week in addition to board and lodging; that on various occasions decedent made it known to her physician and others that she fully intended to compensate claimant for her services and that decedent repeatedly expressed herself as being very well satisfied with the services which claimant was rendering. Claimant was fully justified in relying on the promises of decedent to compensate her for such services. Prom time to time decedent advanced small amounts to claimant for expenses. The executor named in her will made like advances to claimant and claimant had a right to assume that the payments to her by the executor were also for expenses. The advancements so made amount to $460.29. The decision appealed from is reversed on the law and facts and this court finds that claimant is entitled to recover from the estate of decedent the sum of $11,900 less the sum of $460.29 advanced to her for expenses making the total allowance $11,439.71, with costs in this court and in the court below. All concur.